Wright, J.
When a defendant enters a plea in a criminal case, the plea must be made knowingly, intelligently, and voluntarily. Failure on any of those points renders enforcement of the plea unconstitutional under both the United States Constitution and the Ohio Constitution. Kercheval v. United States (1927), 274 U.S. 220, 223, 47 S.Ct. 582, 583, 71 L.Ed. 1009, 1012; Mabry v. Johnson (1984), 467 U.S. 504, 508-509, 104 S.Ct. 2543, 2546-2547, 81 L.Ed.2d 437, 443; Boykin v. Alabama (1969), 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274; State v. Kelley (1991), 57 Ohio St.3d 127, 566 N.E.2d 658; Crim.R. 11(C).
In State v. Caudill (1976), 48 Ohio St.2d 342, 2 O.O.3d 467, 358 N.E.2d 601, this court reversed a conviction for aggravated murder where the defendant’s lawyers had prepared a written statement which withdrew pleas of not guilty and not guilty by reason of insanity and which entered a no contest plea. The statement also recited that the defendant understood his rights under Crim.R. 11(C)(2). In Caudill, the trial court asked whether the defendant had read everything in the statement, but neither personally informed him of his rights nor personally informed him of what he was giving up. Paragraph two of the syllabus states: “Adherence to the provisions of Crim.R. 11(C)(2) requires an oral dialogue between the trial court and the defendant which enables the court to determine fully the defendant’s understanding of the consequences of his plea of guilty or no contest.”
In the instant case, the prosecutor, in explaining the plea bargain to the court, made no fewer than six references to an appeal by the defendant in a colloquy that covers only seven sentences in the trial transcript. Defense counsel, noting that the defendant had earlier been deemed incompetent to stand trial, asked the court to determine whether Engle’s pleas were voluntary. Based on the prosecutor’s statements to the court, it is beyond doubt that defense counsel had explained to his client the strategy of pleading to reduced charges and appealing the trial court’s adverse rulings, rather than proceeding with a defense that had been stripped of its key elements.
The trial court listened without uttering a word of correction. The judge did inquire about the defendant’s understanding of her pleas as required by Crim.R. 11(C)(2). The record reflects that all the parties, including the judge and the prosecutor, shared the impression that appellant could appeal rulings other than a pretrial motion. Crim.R. 12(H). In fact, at the sentencing hearing, the judge *528advised the defendant: “I want to be sure that you understand that you have the right to appeal the decision of this Court.”
Judge Hoffman noted in his dissent below, “[a]ppellant’s agreement to the plea bargain implies her understanding that she could appeal those issues. Likewise, though the trial court did not expressly confirm the prosecutor’s representation of the availability pf appeal on those issues, its failure to advise the prosecutor, defense attorney and/or the defendant to the contrary would be considered by most defendants to be a tacit affirmation/recognition of her ability to appeal those very issues.”
Although the trial court may have followed the letter of Caudill, it did not follow its intent. There can be no doubt that the defendant’s plea was predicated on a belief that she could appeal the trial court’s rulings that her counsel believed had stripped her of any meaningful defense. Therefore, her plea was not made knowingly or intelligently. Consequently, we remand this cause to the trial court with instructions that Mrs. Engle be given the opportunity to withdraw her plea and proceed to trial. The state, of course, is also free to reinstate the original charges. In light of this decision, appellant’s second and third propositions of law are rendered moot.

Judgment reversed and cause remanded.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Moyer, C.J., Douglas, Resnick and Cook, JJ., concur separately.